                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        SAMUEL LOVE,
                                   7                                                       Case No. 19-cv-06790-SI
                                                        Plaintiffs,
                                   8
                                                 v.                                        STATISTICAL CLOSING
                                   9
                                        DESTINATION MATERNITY
                                  10    CORPORATION,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            The Court has been notified by counsel for Destination Maternity Corporation that on

                                  14   October 21, 2019, DMC filed petition under Chapter 11 in the Bankruptcy Court in the District of

                                  15   Delaware.
                                  16
                                                IT IS HEREBY ORDERED this case shall be statistically closed pending the completion
                                  17
                                       of the bankruptcy proceeding.
                                  18

                                  19            12/12/19
                                       Dated:
                                  20

                                  21
                                                                                                   ________________________
                                  22                                                               SUSAN ILLSTON
                                                                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
